PER CURIAM.
We affirm the disposition order on appeal. See C.W. v. State, 793 So.2d 74 (Fla. 4th DCA 2001). However, we agree with appellant that, after witholding adjudication of delinquency, the trial court erred in failing to specify that the maximum period of time he may serve on community control is until his nineteenth birthday. See S.R.A. v. State, 766 So.2d 277, 278 (Fla. 4th DCA 2000)(holding that where adjudication is withheld, the trial court may impose an indeterminate sentence of community control that cannot go beyond a child’s nineteenth birthday). Accordingly, we remand for the trial court to make this correction.
AFFIRMED in part; REVERSED and REMANDED, in part.
STONE, STEVENSON and TAYLOR, JJ., concur.